Title: General Orders, 1 September 1782
From: Washington, George
To: 


                        
                            Head Quarters Verplanks point Sunday Septr 1st 1782
                        Parole  BedfordCountersigns NorthcastlePhillipsburgh
                        Regiments and corps which have lately Joined are to make themselves acquainted with all standing and other orders issued in their absence that may be interesting to them.The General is desirous the troops should make themselves as comfortable as possible while in the field. the encampment itself is very pleasant and healthy, straw will be issued at the rate of two bundles ⅌ tent of this with the flaggs and leaves which may be procured convenient matts or bedding may be formed—shades or bowers should also be erected in front of the tents in the construction of which regularity will be extremely pleasing to the eye—Vaults must be made in the rear of the line and covered every day—the slaughtering penns must be placed at a proper distance; and every other precaution should  be taken which may contribute to cleanliness and health—No soldier or other person is to bathe at the public ferry or within the basin contiguous to it on either side the river; The sentries at the ferry stairs will see this order executed—The men are not to be suffered to go into the water at other places between the hours of nine o’clock A.M. and five in the afternoon; nor are they at any time, to continue in but a few minutes.At the general court martial of which Colonel Micheal Jackson is president, Captn Thomas Arnold of the corps of invalids, was tried the 22d August last, for disobedience of General orders, in not joining his regiment till the 20th of July: altho he had the following extracts sent him as early as the 26th of march last.Extract from General orders Philada Jany 10th 1782.No officer or soldier is to be permitted to be absent on furlough after the 10th day of april next on any occasion whatever—The court finds that Captain Arnold did not join his regiment agreable to general orders; but considering his peculiar situation, do acquit him of criminality.The commander in cheif approves the opinion of the court: Captain Arnold is released from his arrest.A general and two field officers of the day are to be appointed—they will with the Adjutant and Quarter master generals be pleased to reconitre the approaches to this Encampment and the whole extent of the creek: They will report what picquets and guards they think necessary.The Commander in Chief expects the pleasure of the company of the officers of the day at dinner, the day they are relieved from duty.The inspector of music will be answerable that the different beats of the drum are performed agreable to the 21st Chapter of the regulations for the order and discipline of the Army.For the present the Troop is to beat at 8 o’clock A.M. and the Tattoo at 8 oClock P.M.The Grand parade in front of the first Connecticut brigade.The orders of the day will be issued at the Adjutant Generals Markee at 11 o’clock A.M. untill further orders.The first Newyork regiment will releive the picquets at the bridge on the right this evening.The 7th Massachusetts will releive the picquet at the bridge on the left at the same time.
               For the day tomorrowMajor General HeathColonel GreatonLt Col. VanDyckB.M. Jersey Brigade
                        
                            
                        
                    